OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), judgment insofar as appealed from and order of the Appellate Division brought up for review reversed, with costs, and motion of defendant Jay Braymiller for summary judgment dismissing the complaint denied. The record is inadequate to determine, as a *1071matter of law, whether the issue of the occurrence of an accident was addressed and decided in the workers’ compensation proceeding. Therefore, defendant Braymiller failed to meet his burden of establishing that the doctrine of collateral estoppel bars plaintiff’s action against him.
Concur: Chief Judge Lippman and Judges Pigott, Rivera, Abdus-Salaam, Stein and Fahey.